Citation Nr: 1700472	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  14-35 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial, compensable rating for service-connected bilateral hearing loss.


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from July 1943 to March 1946 and from September 1950 to July 1951.

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2014 rating decision in which, the RO, inter alia, granted service connection for bilateral hearing loss and assigned an initial noncompensable rating, effective May 7, 2013.  In June 2014, the Veteran filed a notice of disagreement (NOD), and a statement of the case (SOC) continuing the noncompensable rating was issued in August 2014.  The Veteran filed a substantive appeal (via a VA Form 9, Appeals to the Board of Veterans' Appeals) in September 2014.

In December 2016, a Deputy Vice Chairman of the Board advanced this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107 (a)(2)(C) (West 2014) and 38 C.F.R. § 20.900 (c) (2016).

As regards characterization of the issue on appeal, as the appeal involves disagreement with the initial rating assigned following the award of service connection for bilateral hearing loss, the Board has characterized this matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems. 

For reasons expressed below, the claim on appeal is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that additional AOJ action in this appeal is warranted.

The Veteran was last afforded a VA examination for evaluation of his service-connected bilateral hearing loss in March 2014.  However, in subsequent statements dated in April 2015 and September 2015, the Veteran asserted that he is now completely deaf.  He further stated that he has been prescribed hearing aids by his VA treatment provider.  See the Veteran's statement dated April 2015.  The Board notes that this claimed hearing loss symptomatology is significantly worse than is reflected in the findings of the March 2014 VA audiology examination.  Moreover, considering that remand is necessary to obtain outstanding VA treatment records, as detailed below, the Board finds that the Veteran should be afforded a new VA examination to obtain contemporaneous, pertinent information to assess the current nature and severity of his bilateral hearing loss.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Prior to arranging for the Veteran to undergo further examination, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the electronic claims file all outstanding, pertinent records.

As for VA records, in the April 2015 statement, the Veteran reported that he receives on-going VA treatment for his service-connected bilateral hearing loss, to include a recent prescription for hearing aids.  However, only VA treatment records dated through April 2014 have been associated with the claims file.  On remand, the AOJ should obtain and associate with the claims file VA treatment records dated since April 2014.

Additionally, in support of his claim, the Veteran submitted a May 2013 letter from Dr. N.O. who described the Veteran's bilateral hearing loss symptomatology.  However, no treatment records from Dr. N.O. are contained in the claims file.

Therefore, on remand, the AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the initial rating claim, explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) medical records.  In particular, as treatment records from Dr. N.O. are not contained in the claims file, the AOJ should seek authorization from the Veteran to obtain complete treatment records from the identified provider.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claim on appeal.  Adjudication of the claim should include consideration of whether "staged rating" of the disability (assignment of different ratings for distinct periods of time, based on the facts found), pursuant to Fenderson, supra,  is appropriate.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain all outstanding records of VA evaluation and/or treatment of the Veteran dated since April 2014.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2.  Send to the Veteran a letter requesting that he provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.  Particularly request authorization to obtain complete treatment records from Dr. N.O., as described above.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, obtain all identified evidence not currently of record-including copies of any relevant records from Dr. N.O.-following the procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a VA audiology examination, by an audiologist or appropriate physician, for evaluation of his service-connected bilateral hearing loss.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated professional,  and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All appropriate test and studies-in particular, audiometry and speech discrimination testing-should be accomplished, with all results made available to the examiner prior to the completion of his or her report.

For each ear, the examiner  must provide numeric interpretation of any hearing tests conducted.  The examiner should also set forth numeric values for each of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz and then provide the average pure tone threshold for these four frequencies.  The reported numeric values and speech recognition scores (utilizing the Maryland CNC list) must be in conformity with the requirements of 38 C.F.R. § 4.85.

The examiner should also fully describe the functional effects of the Veteran's hearing loss on his activities of daily living, to include employment.

All testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim on appeal in light of all pertinent evidence (to include all that added to the Virtual VA and/or VBMS file(s) since the last adjudication) and all legal authority (to include consideration of whether staged of the disability is appropriate). 

7.  If the benefit sought on appeal remains denied, furnish to the Veteran an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford him an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  The AOJ is reminded that this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).

